McBRIDE, C. J.
We have carefully considered the testimony in this case and agree with the Circuit Court that the child Helen has not been receiving the care and attention that a child of her situation demands. All things considered, it will be not only for her best interests, but for her present happiness, to be in the custody of the mother.
It is needless to discuss in detail the evidence which was submitted to the court below. It would add nothing to the sum of legal knowledge and be of no advantage to the parties to the suit, to the public, or to the profession, and therefore a discussion of the testimony is omitted.
The decree of the lower court is affirmed.
Affirmed.
Brown, Rand and Coshow, JJ., concur.